Almand, Chief Justice.
The appeal here is from an order denying a petition for habeas corpus, and remanding the petitioner to the custody of the respondent.
In his petition, Harry C. Cotton alleged substantially the following. He was in the custody of the defendant, Lamont Smith, Warden of the Georgia State Prison, by virtue of a life sentence imposed upon him by the Superior Court of Muscogee County. On February 24, 1961, he entered his plea of guilty upon an indictment charging him with the offense of murder. He alleged that this plea of guilty was coerced by the threat of the electric chair, and the promise of a life sentence. He further alleged that he was denied the effective assistance of counsel, and was not advised by the court of his right to counsel. The indictment does not show that he was represented by counsel.
On the hearing, after petitioner had submitted his evidence, the respondent introduced into evidence, without objection, a copy of the record in the case of Harry Copeland Cotton v. R. P. Balkcom, Jr., Warden, Georgia State Prison, in the City Court of Reidsville. This record contained the application of Cotton for the writ of habeas corpus, wherein he alleged that his detention was illegal for the same reasons set out in the petition under review. The response in that case shows that Cotton, at the time he entered his plea of guilty, was represented by Jack Thornton, a qualified attorney of Columbus.
After a hearing, the court, in its order, remanded the petitioner to the custody of the respondent. The appeal is from this order. Held:
The grounds of petitioner’s alleged illegal detention were as fol*681lows: (a) that he was coerced into pleading guilty, and (b) that he was denied the effective assistance of counsel. These were the same grounds he urged in his petition for the writ of habeas corpus in the City Court of Reidsville, in 1963. The order of that court on September 7, 1963, dismissing the petition is res judicata and binding on the petitioner in the same issues sought to be here raised. Plunkett v. Neal, 201 Ga. 752 (41 SE2d 157); Sanders v. McHan, 206 Ga. 155 (56 SE2d 281).
Submitted September 8, 1969
Decided November 6, 1969.
Harry C. Cotton, pro se.
Arthur K. Bolton, Attorney General, B. Daniel Dubb&rly, Jr., Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Mathew Robins, Assistant Attorneys General, for appellee.
Eor this reason, the trial judge did not err in dismissing the petition.

Judgment affirmed.


All Justices concur.